COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-131-CV

JOHNETTA LAMPKIN	APPELLANT



V.



LARRY LAMPKIN, JR.	APPELLEE



----------

FROM THE 233RD DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On September 29, 2008, we notified appellant that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  October 23, 2008

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.